This action is brought to quiet title to a one-fourth interest in a tract of land consisting of some three hundred and five acres, situated in Santa Barbara County. Plaintiff claims title to this one-fourth interest as successor to William Wyman through several conveyances.
The claim of plaintiff is, that the tract of land was the community property of said Wyman and his wife. The said *Page 520 
wife, and defendant herein, Annie Wyman, claims the tract as her separate property. The defendant William Wyman filed a disclaimer in the case. The defendants Wineman and the Bank of Santa Maria hold mortgages executed by Annie Wyman on the property. At the conclusion of plaintiff's evidence the court, on motion of the defendant, granted a nonsuit and dismissed the case because of failure of plaintiff's proof. The plaintiff appeals from the judgment which followed, and his contention is, that the evidence introduced by him showed that the property was acquired by Mrs. Wyman under such circumstances as to make it community property. To this we cannot agree.
The evidence on this subject consisted of twenty-six letters written by Mrs. Wyman from Santa Barbara County to her husband in the state of Washington, together with the recitals of a will hereinafter referred to. These letters show that Mrs. Wyman left her husband on a piece of government land in Washington and came to Santa Barbara, where they had formerly lived, and where her father, mother, and other relatives were then living. That for some months after she came to Santa Barbara County from time to time she sent her husband small sums of money out of her earnings. Some seven months after she arrived at Santa Barbara County she opened a restaurant, and had as one of her boarders a bachelor some ninety-five years of age named David Brown, usually known as "Uncle Davie." This old man was a cripple and so nearly helpless that, in addition to fifteen dollars for his board, he paid Mrs. Wyman twenty dollars a month to take care of him. From the beginning of her services to Uncle Davie, Mrs. Wyman's purpose was to "get around him," as she expresses it, and by condoning his fits of ill-humor and being pleasant to him finally succeed in inducing him to make a will in her favor devising all his property to her. The restaurant business did not pay, and with the assistance of Uncle Davie Mrs. Wyman, after some four or five months, paid the debts that had accumulated and quit the business. Thereafter Mrs. Wyman continued with Uncle Davie, and the latter came to have a high regard for her, and promised her that if she would stay with him to the end he would see that she did not want for anything when he was gone. How long Uncle Davie continued to pay Mrs. Wyman the twenty dollars a month for *Page 521 
"nursing" him, as he called it, the evidence does not disclose. Mrs. Wyman continued with Uncle Davie to the time of his death, some two years after she quit the restaurant business. From the first Wyman was very much averse to his wife remaining with Uncle Davie, and kept writing her to come to him in Washington. She informed him fully as to her relations with Uncle Davie and of her hopes in regard to finally securing his property. In August, 1896, Uncle Davie made his will, devising and bequeathing most of his property, including the land here in question, to Mrs. Wyman.
The correspondence between Mr. Wyman and his wife seems to have ceased with a letter written by her, dated January 15, 1897. Brown's death occurred on May 27, 1898. The letters of Mrs. Wyman written after the will was made indicate that her husband had become reconciled to the situation and was making no further objections to his wife remaining with Brown. The services required of Mrs. Wyman in caring for Brown seem to have been of a very exacting nature. She was required to dress and undress him, to unfasten and fasten his clothes before and after his going to the closet, to attend and treat his sore eye, etc. Added to this, Brown was fretful and fault-finding, all of which Mrs. Wyman bore with patience.
Some two or three months after Brown's death Mrs. Wyman commenced a suit in Santa Barbara against her husband for a divorce, and it was in the employment of counsel and to defray expenses of a defense to that suit that Wyman parted with the alleged title to the one-quarter interest in the real estate involved in this action.
The will of Brown contains the following clause: "The said gift, bequest and devise to the said Annie E. Wyman of the large part of my estate is made without her knowledge, not as a payment for her care of me, but is made as my desire that she shall have it in preference to others, I having no near relatives, and as the highest mark of esteem that I can show her for the faithful care and attention she has given me in my old age."
On the death of Brown his will was duly probated and the three hundred and five acres of land involved was duly distributed to Mrs. Wyman by decree of the probate court. *Page 522 
Appellant contends that there was a contract between Mrs. Wyman and Brown and that the will was made in pursuance of the contract and in payment for services rendered, and that this contract might have been specifically enforced. No such construction can reasonably be placed on the evidence before us. Mrs. Wyman expressly declares in one of her letters, in reply to her husband's demand that she "have Uncle Davie to sign an agreement just what he will do" for her and send it to him in Washington, that "I will not ask anything of the kind of him. I am here and I know him better than to do anything of that sort." The intention of Mrs. Wyman was to procure a devise of this property to herself by last will, and not otherwise. It was also the intention of Brown, as clearly indicated in the language of the will above quoted, that Mrs. Wyman should have the property "not as a payment for her care of me," but as a mark of his esteem and because he had "no near relatives" and it was his desire that she should "have it in preference to others." No strained construction of the law should be allowed to defeat the intention of the parties so clearly shown.
Property acquired by the wife after marriage "by gift, bequest, devise, or descent . . . is her separate property." (Civ. Code, sec. 162)
Community property is properly acquired after marriage by either spouse in some manner other than by gift, bequest, devise, or descent. (Civ. Code, sec. 164)
There was not any evidence even tending to show a contract in any way relating to the land in question. All the interest and title that Mrs. Wyman has in the property rests on the devise by will. The property was therefore not community property, but the separate property of Mrs. Wyman, and Wyman never had any interest in it to convey to any one. The nonsuit was properly granted.
We advise that the judgment be affirmed.
Cooper, C., and Smith, C., concurred.
Rehearing denied. *Page 523